Exhibit 10.14

nStor Technologies, Inc.

October 1, 2004

Name
Address


Dear Mr. _____________:

We have agreed to the following amendments to that certain 8% Convertible
Promissory Note, dated September 8, 2003, in the amount of $__________ (the
“Note”), payable by nStor Technologies, Inc. to ________________, copies of
which are attached hereto. 

The maturity date of the Note is hereby extended from September 30, 2004 to
April 15, 2006 (“Maturity”).  Interest at the rate of eight percent (8%) per
annum will accrue on the unpaid Principal Amount and be payable monthly.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                        Name

/s/ Todd Gresham                                               Agreed
By:___________________
Todd Gresham                                                            
            Name
President                                                                     
            Title

















6190 Corte Del Cedro * Carlsbad * California * 92009
(760) 683-2500 * fax (760) 683-2544